Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 27, 2015

                                            No. 04-15-00309-CV

                               IN RE TAPS & CAPS BEER PUB, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Jason Pulliam, Justice

        On May 19, 2015, relator Taps & Caps Beer Pub, LLC filed a petition for writ of
mandamus. The court has considered relator’s petition and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on May 27, 2015.




                                                            _________________________________
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2014-CI-00342, styled Angela Moran and James Urban v. Delmis
Edmond Shields and Taps & Caps Beer Pub, LLC d/b/a Buckles County Bar & Lounge, pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable Judge John D. Gabriel and the Honorable Laura Salinas
presiding.